UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 23, 2011 FIRST MERCHANTS CORPORATION (Exact name of registrant as specified in its charter) INDIANA (State or other jurisdiction of incorporation) 0-1707135-1544218 (Commission File Number)(IRS Employer Identification No.) 200 East Jackson Street P.O. Box 792 Muncie, Indiana47305-2814 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(765) 747-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On November 23, 2011, First Merchants Corporation (the “Company”) repurchased a warrant to purchase 991,453 shares of the Company’s common stock at an exercise price of $17.55/share with an expiration date of February 20, 2019 (the “Warrant”) held by the United States Department of the Treasury (the “Treasury”).The Warrant was issued to the Treasury in connection with the Company’s previous participation in the Troubled Asset Relief Program (TARP). The Company was the successful bidder in a private auction for the Warrant conducted by the Treasury with a winning bid of $367,500. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE: November 23, 2011. FIRST MERCHANTS CORPORATION By: /s/ Mark K. Hardwick Mark K. Hardwick, Executive Vice President and Chief Financial Officer
